             Case 1:18-cv-00792-RP Document 14 Filed 02/15/19 Page 1 of 1



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

SHANEEKA SMITH,                                      §
                                                     §
                Plaintiff,                           §
                                                     §
v.                                                   §                    1:18-CV-792-RP
                                                     §
NATIONAL CREDIT SYSTEMS, INC., and                   §
OLD REPUBLIC SURETY CO.,                             §
                                                     §
                Defendants.                          §

                                              ADVISORY

        There are two defendants to this action. On February 14, 2019, Plaintiff and Defendant Old

Republic Surety Co. (“Old Republic”) submitted a stipulation of dismissal under Federal Rule of

Civil Procedure41(a)(1)(A)(ii). (Dkt. 13). “Stipulated dismissals under Rule 41(a)(1)(A)(ii) . . . require

no judicial action or approval and are effective automatically upon filing.” Yesh Music v. Lakewood

Church, 727 F.3d 356, 362 (5th Cir. 2013). Plaintiff’s claims against Old Republic are therefore

dismissed.

        Plaintiff’s claims against Defendant National Credit Systems, Inc. (“NCS”), however, remain

live. Pursuant to the Court’s order dated February 13, 2019, (Dkt. 12), Plaintiff must still file an

advisory with the Court regarding the status of her settlement negotiations with NCS on or before

February 20, 2019. If Plaintiff intends to dismiss her claims against NCS, she must file a stipulation

of dismissal in compliance with Federal Rule of Civil Procedure 41.

        SIGNED on February 15, 2019.




                                               _____________________________________
                                               ROBERT PITMAN
                                               UNITED STATES DISTRICT JUDGE
